Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
Prosecution on the merits of this application is reopened on claims 3, 8 considered unpatentable for the reasons indicated below: As per evidence filed with the IDS dated 5/13/22, claims 3 & 8 contradict the limitation of claim 1 requiring the “solid support material is not silica-based material” and therefore would be subject to 35 USC 112 rejections. 
Applicant is advised that the Notice of Allowance mailed 4/7/22 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ROD TURNER on 7/18/22.
The application has been amended as follows: Cancel claims 3, 8.
Allowable Subject Matter
Claims 1, 4-6, 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1 and 6 is that the prior art does not teach or fairly suggest a bioreactor or process comprising providing a bioreactor, wherein the bioreactor comprises a solid phase, a liquid phase and a
gaseous phase- the solid phase comprises a porous solid support in which at least 20% of the pore
volumes have a pore size resulting in a liquid suction of about 0.01 to about 0.1 bar if pores of this sizes
are filled with liquid, the porous solid support is inoculated with desired micro-organisms, the
unsaturated capillary conductivity of the packed solid material is at least 0.1 cm/h, said solid support has
a cationic exchange capacity of at least 0.1 mmol/g, anion exchange capacity of at least 0.01 mmol/g,
and a specific surface area of at least 5 m2/g, the volume of the gaseous phase is 20% to 60% of the
volume of the bioreactor, the liquid phase is at least 20% of the reactor volume and the solid support
material is not silica-based material, in combination with all additional elements as has been set forth in
the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799